Citation Nr: 1715916	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  14-12 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for bilateral sensorineural hearing loss beginning April 1, 2016.

2.  Entitlement to an initial increased rating in excess of 40 percent for bilateral sensorineural hearing loss beginning February 20, 2013.


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran is a World War II Era combat veteran who had qualifying service in the Philippine Guerilla and Combination Service from February 1945 to March 1946.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which granted service connection for bilateral sensorineural hearing loss effective February 20, 2013, and assigned a 40 percent evaluation, based on the March 2013 VA examination.  Due to the results of a subsequent VA examination in August 2015, the Agency of Original Jurisdiction (AOJ), in its January 2016 rating decision, reduced the evaluation to 20 percent effective April 1, 2016.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, neither the Veteran nor the record has indicated that the Veteran is unable to sustain substantially gainful employment.  As such, TDIU has not been raised. 

Likewise, when a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including special monthly compensation (SMC).  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings.  See 38 U.S.C.A. § 1114(s) (West 2014); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30 (2016).  Further, although a November 2015 private consultant "strongly recommended for his aid and attendance in his personal daily activities," the Board found this opinion to be inadequate, as discussed below.  There is no other lay or medical evidence that the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of a limb, blindness, or deafness.  See 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. §§ 3.350(a), (b), (i).  As such, the Board will not infer the issue of entitlement to SMC.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  See 38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  Lay evidence regarding the Veteran's hearing loss indicates that his symptoms and complaints remained the same throughout the appeal period.  As such, the Board finds that there has been no improvement in the Veteran's condition since the March 2013 VA examination.

2.  The use of the speech discrimination score, as measured by the Maryland CNC test, is not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate. 

3.  The private provider who conducted the Veteran's May 2013 audiological examination is not a state-licensed audiologist.

4.  The private consultant who provided the November 2015 statement is not a state-licensed audiologist.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent rating for bilateral sensorineural hearing loss, effective February 20, 2013, have been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  The criteria for an initial rating in excess of 40 percent have not been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions in the VCAA with respect to the Veteran's claims through VCAA notices dated February 2013 and July 2014.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA met its duty to assist the Veteran through securing and incorporating into the claims file the relevant service and post-service treatment records.  He was also afforded VA audiological examinations in March 2013 and August 2015.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Collectively, the VA examinations and opinions of record are adequate for adjudicating the current appeal because the examiners relied upon accurate factual premises and provided definitive opinions supported by a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim.  All available and relevant records have been associated with the claims file.  In this case, neither the Veteran nor the record has indicated that there are any outstanding documents or evidence.  As such, VA has satisfied its duty to assist.  No further development is necessary to assist the Veteran in substantiating this claim.    




II.  Increased Schedular Rating

Disability evaluations are determined by applying the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and/or injuries incurred or aggravated during military service and residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  See 38 C.F.R. § 4.1; Peyton v. Derwinski, 1Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period, known as staged ratings.  See Hart v. Mansfield, 12 Vet. App. 505, 509-510 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  Where there is a question as to which of the two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Assignment of a disability rating for hearing loss is derived by a mechanical application of the Rating Schedule to the specific numeric designations assigned after audiology testing is completed.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  See 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  "Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIA.  See 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  See 38 C.F.R. § 4.85(b).

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIA is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  See 38 C.F.R. § 4.85(c).
 Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect. See 38 C.F.R. § 4.85(e).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  See 38 C.F.R. § 4.85(f). 

Special provisions apply in instances of exceptional hearing loss.  See 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA in 38 C.F.R. § 4.85, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  See 38 C.F.R. § 4.86(b).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. 
§ 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

III.  Factual Background and Analysis

Based on the lay and medical evidence of record, the Board finds that entitlement to restoration of a 40 percent rating for bilateral sensorineural hearing loss beginning April 1, 2016, is warranted.  As previously noted, an April 2013 rating decision granted service connection for bilateral sensorineural hearing loss effective February 20, 2013, and assigned a 40 percent evaluation, based on the March 2013 VA examination.  Based on the results of a subsequent VA examination in August 2015, the AOJ, in its January 2016 rating decision, reduced the evaluation to 20 percent effective April 1, 2016.

Although the results of the August 2015 VA examination indicate that an evaluation of 20 percent is warranted, the lay evidence indicates that his symptoms and complaints remained the same.  During the March 2013 VA examination, the examiner described the impact of the Veteran's hearing loss, using the Veteran's own words, as follows: "Vet has difficulty during conversations.  He often ask[s] the person to talk louder or closer to his ear for him to understand the words."  Likewise, during the August 2015 VA examination, the examiner described the impact of the Veteran's hearing loss, using the Veteran's own words, as follows: "Vet has poor hearing.  Relatives speak or shout near the Vet's ear in order to communicate with him.  He relies on hand signals and facial expressions in order to understand what is being said."  The Veteran is competent to report these lay-observable symptoms, and there is no evidence that these statements are not credible.  See Jandreau, 492 F.3d 1372.  As such, the Board finds that these statements are entitled to probative weight concerning the severity of the Veteran's symptoms during this period.

As such, the Board finds that there has been no improvement in the Veteran's condition since the March 2013 VA examination and restores a 40 percent rating for bilateral sensorineural hearing loss beginning April 1, 2016.  As this constitutes a full grant of benefits sought, the Board finds that the restoration appeal has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

However, based on the lay and medical evidence of record, the Board finds that an initial increased rating in excess of 40 percent for bilateral sensorineural hearing loss beginning February 20, 2013, is not warranted.  

In this case, the Veteran was provided with two VA audiological examinations.  The relevant results of the March 2013 audiological examination, as measured by a puretone audiometry test, are as follows:

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
80
85
85
95
Left Ear
75
80
75
85

Based on these results, the average puretone threshold was 86 decibels for the right ear and 79 decibels for the left ear.  See 38 C.F.R. § 4.85(d).  The examiner noted that the use of the speech discrimination score, as measured by the Maryland CNC test, was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate. 

Applying these values to Table VIA, the result is a Level VIII Roman numeral designation for the right ear and a Level VII designation for the left ear.  Subsequently applying these Roman numeral designations to Table VII, a 40 percent rating is warranted.


However, the relevant results of the August 2015 audiological examination, as measured by a puretone audiometry test, are as follows:

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
70
75
70
80
Left Ear
65
65
65
75

Based on these results, the average puretone threshold was 74 decibels for the right ear and 68 decibels for the left ear.  See 38 C.F.R. § 4.85(d).  This examiner also noted that the use of the speech discrimination score, as measured by the Maryland CNC test, was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate. 

Applying these values to Table VIA, the result is a Level VI Roman numeral designation for the right ear and a Level V designation for the left ear.  Subsequently applying these Roman numeral designations to Table VII, a 20 percent rating is warranted.

A private audiogram from May 2013 is also of record.  The relevant results of this May 2013 audiological examination, as measured by a puretone audiometry test, are as follows:

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
90
95
95
95
Left Ear
75
80
80
80

Although the data at 3000 Hz are solely contained in a graph, the process of reading raw data from the chart used to report it requires no specialized medical training or knowledge; no interpretation is needed to transcribe the numbers from one form to another.  While the United States Court of Appeals for Veterans Claims (Court) may not do so, citing such as "fact finding," the Board and the AOJ, as triers of fact, are entitled to do so.  See Kelly v. Brown, 7 Vet. App. 471 (1995).

Based on these results, the average puretone threshold was 93.75 decibels for the right ear and 78.75 decibels for the left ear.  See 38 C.F.R. § 4.85(d).  Although this examiner did not specifically note that the use of the speech discrimination score, as measured by the Maryland CNC test, was not appropriate for the Veteran, the examiner left the speech audiometry table blank.   

Applying these values to Table VIA, the result is a Level IX Roman numeral designation for the right ear and a Level VII designation for the left ear.  Subsequently applying these Roman numeral designations to Table VII, a 50 percent rating would be warranted.  However, this private provider is not a state-licensed audiologist.  The credentials listed after his name are: "MD, FPCS, DPBO, FPSO HNS," and do not include the necessary credential of Au.D. (Audiologist).  As such, this private audiogram and opinion are not compliant with the requirements of VA regulations pertaining to audiological examinations.  As such, it is inadequate for VA purposes and of no probative value.  See 38 C.F.R. § 4.85(a).

Finally, a November 2015 third party statement from a Municipal Health Office consultant is also of record.  This consultant diagnosed the Veteran with sensorineural hearing loss, among other conditions, but provided no audiological data to support his conclusion.  This consultant seemed to rely solely on the Veteran's subjective symptoms to reach that diagnosis, stating: "He has been my regular patient since 2005 with so many complaints and illnesses like general body weakness, dizziness, chest pain, and inability to hear and could not perform his normal daily activities as bathing, eating and dressing.  So my diagnos[e]s are the following: ... [s]ensorineural hearing loss...."  As such, this statement provides none of the data needed to assess the Veteran's rating under the schedular criteria.    No other medical evidence concerning the Veteran's bilateral hearing loss, specifically additional audiograms, is of record.

Furthermore, in addition to objective test results, the functional effects of a hearing disability must be discussed for an audiological examination report to be adequate.  See Martinak v. Nicholson, 21 Vet. App. 447 at 455 (2007).  As previously noted, the March 2013 examiner noted the functional effects of the Veteran's symptoms as follows: "Vet has difficulty during conversations.  He often ask[s] the person to talk louder or closer to his ear for him to understand the words."  The August 2015 examiner also noted the functional effects of the Veteran's symptoms as follows: "Vet has poor hearing.  Relatives speak or shout near the Vet's ear in order to communicate with him.  He relies on hand signals and facial expressions in order to understand what is being said."  Although the May 2013 private examiner noted the functional effects as being "severe to profound sensorineural hearing loss" that prompts the use of "hearing aids for both ears," the Board reiterates that this examiner is incompetent to render this opinion because he is not a state-licensed audiologist.  Similarly, although the November 2015 consultant stated that the Veteran "could not perform his normal daily activities as bathing, eating and dressing," the Board reiterates that this examiner is also incompetent to render this opinion because he is not a state-licensed audiologist.  Thus, the functional impact of the Veteran's hearing loss was considered by the March 2013 and August 2015 examiners. 

The Board has considered the Veteran's lay statements, in which he generally contends that his hearing is worse than his current rating.  However, as stated earlier, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Here, the preponderance of the adequate and competent evidence currently of record, specifically the two VA audiological examinations, is against a finding that the Veteran's overall level of hearing loss rises to a level beyond 40 percent.  See 38 C.F.R. § 4.85.  For these reasons, the Veteran's claim for entitlement to an initial increased rating in excess of 40 percent for bilateral sensorineural hearing loss beginning February 20, 2013, is denied. 

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the now restored 40 percent rating for the Veteran's bilateral sensorineural hearing loss.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not warranted, as the Veteran has not alleged worsening and has had a relatively stable level of symptomatology throughout the appeal.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  See Fenderson v. West, 12 Vet. App. 119 at 126-27 (1999).


ORDER

Entitlement to restoration of a 40 percent rating for bilateral sensorineural hearing loss beginning April 1, 2016, is granted.

Entitlement to an initial increased rating in excess of 40 percent for bilateral sensorineural hearing loss beginning February 20, 2013, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


